Case 2:19-cv-17175-KSH-CLW Document 13 Filed 07/02/20 Page 1 of 2 PageID: 188



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 DAYS INN WORLDWIDE, INC., a Delaware
 Corporation,
                                                      Civil Action No. 19-cv-17175(KSH) (CLW)
                      Plaintiff,
         v.

 NEIL KAMAL, INC., a Pennsylvania                       ORDER GRANTING MOTION FOR
 corporation; BABUBHAI R. PATEL, an                     FINAL JUDGMENT BY DEFAULT
 individual; and SANGEETA B. PATEL, an                              AND
 individual,                                            ENTERING FINAL JUDGMENT BY
                                                                 DEFAULT
                      Defendants.


        This matter having been opened to the Court by plaintiff Days Inn Worldwide, Inc. (“Days

Inn”), seeking the entry of final judgment by default against defendants Neil Kamal, Inc. (“NKI”),

Babubhai R. Patel, and Sangeeta B. Patel (together, the “individual defendants,” and with NKI,

“defendants”) pursuant to Fed. R. Civ. P. 55(b)(2); and the complaint in this matter having been

filed on August 26, 2019, seeking damages as a result of the breach of a franchise agreement

between NKI and Days Inn and a guaranty between Days Inn and the individual defendants; and

service of the summons and complaint having been effectuated with respect to each of the

defendants; and default having been entered by the Clerk of the Court on October 30, 2019 against

defendants for their failure to plead or otherwise defend in this action; and the Court having

reviewed the papers; and for the reasons set forth in the opinion filed herewith,

        IT IS on this 2nd day of July, 2020,

        ORDERED that Days Inn’s motion for final judgment by default (D.E. 11) is GRANTED;

and it is further

        ORDERED, ADJUDGED, AND DECREED that Days Inn have judgment against

defendants, jointly and severally, in the total amount of $484,836.29, comprised of the following:



                                                 1
Case 2:19-cv-17175-KSH-CLW Document 13 Filed 07/02/20 Page 2 of 2 PageID: 189



            a) $315,461.36 for liquidated damages (principal plus prejudgment interest); and

            b) $169,374.93 for Recurring Fees (principal plus prejudgment interest).



                                                        /s/ Katharine S. Hayden
                                                        Katharine S. Hayden, U.S.D.J.




                                            2
